HOBSON, Judge.
This is an appeal from a final judgment entered upon a jury verdict in favor of the appellee-defendant.
*261The appellants, plaintiffs below, contend that the entry of the trial court’s partial summary judgment which was based on the pleadings, depositions, admissions, interrogatories and affidavits filed herein created reversible error.
The record on appeal contains no depositions, admissions, interrogatories or affidavits. We therefore are precluded from reviewing the correctness of the partial summary judgment entered below. The well-established rule of law is succinctly found in the case of Broward County Port Authority for Use and Benefit of Cappelen v. F. M. Rule & Company, Fla.App. 1960, 119 So.2d 82, wherein it is stated:
“ * * * When resort to an appellate court is pursued, it thereupon becomes the duty of the appellant or his counsel to make the errors complained of clearly to appear through availing the court of a proper record of all the facts and circumstances pertinent to and connected with the asserted errors. Hoodless v. Jernigan, 1906, 51 Fla. 211, 41 So. 194. Where an appellant’s points require a consideration of a record considered by the trial court and upon which the trial court based its decision, but such record is not brought before the appellate court through the appeal record, the contentions cannot be decided by the appellate court. See Greene v. Hoiriis, Fla.App.1959, 103 So.2d 226. See also Meadows Southern Construction Co. v. Pezzaniti, Fla.App. 1959, 108 So.2d 499.”
The other assignments of error have carefully been considered and are to be found without merit.
The final judgment appealed is hereby affirmed.
LILES, Acting C. J., and PIERCE,- J., concur.